UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 17, 2012 CULLMAN BANCORP, INC. (Exact name of Registrant as specified in its charter) Federal (State or Other Jurisdiction of Incorporation) 000-53801 (Commission File Number) 63-0052835 (I.R.S. Employer Identification No.) 316 South Second Avenue SW, Cullman, Alabama 35055 (Address of principal executive offices) (256) 734-1740 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 17, 2012, the Board of Directors of Cullman Bancorp, Inc. (the “Company”) declared a quarterly cash dividend of $0.08 per share of the Company’s common stock. The dividend will be payable to stockholders of record as of April 30, 2012, and will be paid on or about May 15, 2012. Item 9.01Financial Statements and Exhibits (a)Financial Statements of businesses acquired.Not Applicable. (b)Pro forma financial information.Not Applicable. (c)Shell company transactions: None (d) Exhibits. None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CULLMAN BANCORP, INC. DATE: April 18, 2012 By: /s/ John A. Riley III John A. Riley III President and Chief Executive Officer (Duly Authorized Representative)
